     Case: 1:19-cv-00145-DAP Doc #: 230 Filed: 04/04/19 1 of 10. PageID #: 4420



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

                                                         )
DIGITAL MEDIA SOLUTIONS, LLC,                            )    CASE NO. 1:19-CV-00145
                                                         )
                        Plaintiff,                       )
                                                         )
       v.                                                )    JUDGE DAN AARON POLSTER
                                                         )
SOUTH UNIVERSITY OF OHIO, LLC, et al.,                   )
                                                         )    MAGISTRATE JUDGE THOMAS
                 Defendants.                             )    M. PARKER
___________________________________________              )

 STUDIO ENTERPRISE MANAGER, LLC’S MOTION FOR AN ORDER REQUIRING
   THE RECEIVER TO (I) EXECUTE SUBLEASE FOR THE PITTSBURGH DATA
  CENTER; AND (II) COMPLY WITH THE TERMS OF THE REORGANIZATION
           DOCUMENTS AND THE SETTLEMENT AGREEMENT
          Studio Enterprise Manager, LLC (“Studio”) hereby files this motion (the “Motion”) for

an order requiring the Receiver to (i) execute the sublease between Studio and the landlord for

the Pittsburgh data center; and (ii) comply with the terms of the Reorganization Documents (as

defined below) and the Court-approved settlement agreement (as amended), Docket No. 126 (the

“Settlement Agreement”) between Mark E. Dottore, the receiver (the “Receiver”) and Studio.

          A Memorandum in support of the relief requested in the Motion is attached.




{8006609:2 }
     Case: 1:19-cv-00145-DAP Doc #: 230 Filed: 04/04/19 2 of 10. PageID #: 4421



April 4, 2019                      Respectfully submitted,

                                  /s/ Scott N. Opincar
                                  M. Colette Gibbons (0003095)
                                  Scott N. Opincar (0064027)
                                  Maria G. Carr (0092412)
                                  Adam C. Smith (0087720)
                                  MCDONALD HOPKINS LLC
                                  600 Superior Ave., E., Ste. 2100
                                  Cleveland, OH 44114
                                  T: (216) 348-5400
                                  F: (216) 348-5474
                                  Email: cgibbons@mcdonaldhopkins.com
                                  sopincar@mcdonaldhopkins.com
                                  mcarr@mcdonaldhopkins.com
                                  asmith@mcdonaldhopkins.com

                                  -and-

                                  Dianne F. Coffino (admitted pro hac vice)
                                  Martin E. Beeler (admitted pro hac vice)
                                  Gabriella B. Zahn-Bielski (admitted pro hac vice)
                                  COVINGTON & BURLING LLP
                                  The New York Times Building
                                  620 Eighth Avenue
                                  New York, NY 10018
                                  Telephone: (212) 841-1000
                                  Facsimile: (212) 841-1010
                                  Email: dcoffino@cov.com
                                  mbeeler@cov.com
                                  gzahnbielski@cov.com

                                  Co-Counsel for Studio Enterprise Manager, LLC




{8006609:2 }                              2
     Case: 1:19-cv-00145-DAP Doc #: 230 Filed: 04/04/19 3 of 10. PageID #: 4422



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

                                                         )
DIGITAL MEDIA SOLUTIONS, LLC,                            )    CASE NO. 1:19-CV-00145
                                                         )
                      Plaintiff,                         )
                                                         )
       v.                                                )    JUDGE DAN AARON POLSTER
                                                         )
SOUTH UNIVERSITY OF OHIO, LLC, et al.,                   )
                                                         )    MAGISTRATE JUDGE THOMAS
                 Defendants.                             )    M. PARKER
___________________________________________              )

  MEMORANDUM IN SUPPORT OF MOTION FOR AN ORDER REQUIRING THE
 RECEIVER TO (I) EXECUTE SUBLEASE FOR THE PITTSBURGH DATA CENTER;
 AND (II) COMPLY WITH THE TERMS OF THE REORGANIZATION DOCUMENTS
                   AND THE SETTLEMENT AGREEMENT
          As described in detail in Studio Enterprise Manager, LLC’s Status Report For the

Extrication of the Ongoing Campuses of South University and The Arts Institutes Entities From

The Dream Center Holdings, LLC’s Shared IT Platform, Docket No. 229 (the “Status Report”),

which was filed contemporaneously with the Motion and is fully incorporated herein by

reference, Studio has faced consistent issues with Mark E. Dottore, the receiver (the “Receiver”)

throughout the course of the receivership and as it attempts to perform Studio’s detailed plan for

the extrication of ongoing Dream Center South University, LLC (collectively with all of its

subsidiaries, “South University”) and The Arts Institutes International, LLC (collectively with all

of its subsidiaries, “the Arts Institutes”) entities from the Dream Center Education Holdings,

LLC’s (“DCEH”) IT platform (“IT Platform”) within six months, Docket No. 162 (the

“Separation Plan”). At this point, the Receiver appears to be actively preventing Studio from

executing the Separation Plan in a number of ways, as described in the Separation Plan and the

Status Report. However, as detailed in the Separation Plan and the Status Report, Studio already



{8006609:2 }                                    3
     Case: 1:19-cv-00145-DAP Doc #: 230 Filed: 04/04/19 4 of 10. PageID #: 4423



has an extensive plan (as thoroughly documented in the Reorganization Documents1) to execute

the transition of the IT Platform, and Studio respectfully requests that this Court enter an order:

(i) requiring the Receiver to execute the sublease for the Pittsburgh data center (the “Sublease”),

attached hereto as Exhibit A; and (ii) requiring the Receiver to comply with the terms of the

Reorganization Documents and the Court-approved Settlement Agreement. The execution of

Studio’s Separation Plan is the only way forward if the university systems are to be saved, given

the tumultuous nature of this receivership proceeding so far.

          As described in the Separation Plan, part of Studio’s plan to extricate the ongoing South

University and the Arts Institutes entities involves Studio’s assumption of the rent obligations of

DCEH for the Pittsburgh data center (“Data Center”). To that end, Studio executed a sublease

(the “Sublease”) for the Data Center with the landlord, but the Receiver has not yet signed the

Sublease. If the Receiver executes this Sublease, the Receiver will be relieved of the rent, utility

and maintenance obligations for the Pittsburgh data center (approximately $175,000 per month),

including past due payables of approximately $196,000 since the appointment of the Receiver

and another approximately $296,000 in past due payable accrued prior to the appointment of the

Receiver. The execution of this Sublease is therefore in the best interest of the receivership

estate.




1
  The Reorganization Documents include a Framework Agreement (the “FWA”), a Master Bundled Services
Agreement (the “BSA”), a Technology Licenses and Services Agreement (the “TLSA”), a Master Asset Purchase
Agreement (the “APA”), a License Agreement (the “License”), and a Restrictive Covenant Agreement (the
“Restrictive Covenant Agreement” and collectively with the FWA, BSA, TSLA, APA and License, the “Ai
Transaction Documents”), a Master Services Agreement with each of South University, the Arts Institutes, and
Argosy University (each as defined below) (collectively, the “MSAs”), a Transition Services and License
Agreement with DCEH (the “TSA”), the Amended and Restated Framework Agreement (the “Amended FWA”), an
Equity and Asset Purchase Agreement (the “EAPA”), the Omnibus Amendment No. 2 to Credit Documents (the
“Bridge Loan”), and an Interim Framework Agreement (as amended, the “IFWA” and collectively with each of the
MSAs, the Bridge Loan, the TSA, the Ai Transaction Documents, and the other transaction documents contemplated
by the IFWA, the “Reorganization Documents”).



{8006609:2 }                                          4
     Case: 1:19-cv-00145-DAP Doc #: 230 Filed: 04/04/19 5 of 10. PageID #: 4424



          Moreover, as detailed in the Separation Plan and Status Report, the effective

implementation of the Separation Plan requires the Receiver’s compliance with the existing

terms of the Reorganization Documents, as modified by the Settlement Agreement between

Studio, Education Principle Foundation (“EPF”), and the Receiver that was approved by this

Court on March 18, 2019. As this Court recognized in its March 28, 2019 order (Docket No.

213), “a comprehensive plan is in place to separate these universities which has accounted for the

complexities involved in separating the parties’ use of the IT Platform,” and “it is unnecessary to

order the parties to start from scratch in devising a new method for extricating the South

University and the Arts Institutes from the IT Platform.”

          Therefore, Studio has been working diligently to execute its Separation Plan by arranging

for the Sublease, hiring critical employees, setting up payroll and accounting systems for the Arts

Institutes (South University has refused Studio’s assistance and presumably is setting up these

systems on its own) and negotiating certain agreements, among many other activities. As

described in the Status Report, however, the Receiver continues to obfuscate Studio’s efforts by

refusing to provide the TSA Services,2 inappropriately holding back information, and using at

least some of the TSA Fees for payroll expenses, among other activities. These activities are in

direct violation of the terms of the Reorganization Documents; as the Court noted in its March

28, 2019 order, “these agreements were acknowledged in a settlement agreement between Studio

and the receiver, which agreement, as later amended, was recently approved by the Court.” (See

ECF Docs. 82, 85 and 118). Specifically, Section 11 of the Settlement Agreement also requires

the parties (including Studio, the Receiver, and EPF) to “abide by all other provisions of the

Reorganization Documents.” The Receiver has failed to do so. Therefore, Studio respectfully


2
 Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Status Report or the
Reorganization Documents.

{8006609:2 }                                             5
     Case: 1:19-cv-00145-DAP Doc #: 230 Filed: 04/04/19 6 of 10. PageID #: 4425



requests that this Court enter an order requiring the Receiver to comply with the terms of the

Reorganization Documents and the Settlement Agreement, even though the Receiver recently

affirmed these same documents in recent court filings.

                                    LAW AND ARGUMENT

I.        The Court Should Require the Receiver to Execute the Sublease Because it is In the
          Best Interest of the Receivership Estate

          Studio is not certain why the Receiver has not executed the Sublease, which would

relieve the Receiver and the receivership entities of significant liabilities associated with the Data

Center. Section 2(m) of the Amended Order Appointing Receiver (Docket No. 150) specifically

authorizes the Receiver to negotiate, enter into and executed leases which he “in his business

judgment concludes are in the best interest of the creditors of the Receivership Estate.” It is self-

evident that Studio’s assumption of the rent obligations for the Data Center, along with

numerous other costs, is in the best interests of the receivership estate. Once the Receiver does

not need to lease and operate the Data Center, as described above, significant funds will be freed

up that can otherwise be used for the Receiver’s liquidation activities. Although the Receiver

may object generally to Studio’s plan for the Sublease or otherwise, the Receiver has not

proposed a better alternative that provides a substantial benefit to the creditors of the receivership

estate. Furthermore, if the Receiver needs to use a portion of the premises for the purpose of

housing existing DCEH employees necessary to the Receiver’s liquidation activities of the

receivership estate during the term of the Sublease, Studio certainly will make reasonable

accommodations to provide for such use. Therefore, Studio respectfully requests that this Court

enter an order requiring the Receiver to promptly execute the Sublease.




{8006609:2 }                                      6
      Case: 1:19-cv-00145-DAP Doc #: 230 Filed: 04/04/19 7 of 10. PageID #: 4426



II.       The Court Should Order Specific Performance of the Settlement Agreement

          Initially, case law is clear that this Court has the inherent power to enforce the Settlement

Agreement:

          It is well established that courts retain the inherent power to enforce agreements
          entered into settlement of litigation pending before them. A federal court
          possesses this power even if that agreement has not been reduced to writing.
          Before enforcing settlement, the district court must conclude that agreement has
          been reached on all material terms. The court must enforce the settlement as
          agreed to by the parties and is not permitted to alter the terms of the agreement.
Brock v. Scheuner Corp., 841 F.2d 151, 154 (6th Cir. 1988) (citations and internal quotation

marks omitted). Here, the parties reached agreement on all material terms and reduced their

agreements to writing, as documented in the Settlement Agreement and as approved by this

Court in its order dated March 19, 2019 (Docket No. 190). The Receiver and Studio even filed a

joint motion to approve the settlement agreement, and certain parties filed objections to the

settlement.     After hearing argument, the Court overruled the objections and approved the

Settlement Agreement. Sixth Circuit law is clear that if “the objective acts of the parties reflect

that an agreement has been reached,” each party is obligated to perform. Re/Max Int’l, Inc. v.

Realty One, Inc., 271 F.3d 633, 646 (6th Cir. 2001). As described above and in detail in the

Status Report, the Receiver continues to refuse to comply with numerous provisions of the

Reorganization Documents, and such refusal is actively damaging the future of the university

systems.

          A settlement agreement is essentially a contract, and state-law contract principles govern

a federal court’s enforcement of a settlement agreement.3 See Limbright v. Hofmeister, 566 F.3d

672, 674 (6th Cir. 2009); Bamerilease Capital Corp. v. Nearburg, 958 F.2d 150, 152 (6th Cir.


3
  Section 20 of the Settlement Agreement provides that the Settlement Agreement should be governed by Delaware
law, and each of the parties consented to the exclusive jurisdiction of the Court in the event there is any dispute
about the Settlement Agreement.

{8006609:2 }                                            7
     Case: 1:19-cv-00145-DAP Doc #: 230 Filed: 04/04/19 8 of 10. PageID #: 4427



1992).         Specific performance is an appropriate remedy for where a damages remedy is

inadequate or impracticable. See Whittington v. Dragon Group LLC, Case No. 2291-VCP, 2013

WL 1821615, *5 (Del. Ch. May 1, 2013) (citing Loppert v. WindsorTech, Inc., 865 A.2d 1282,

1292 (Del. Ch. 2004) (“breaches of settlement agreements are not readily remedied by monetary

damages.”). While Studio reserves all of its rights and claims to seek further remedies, including

a monetary or other damages remedy, this Court should order specific performance of the

Receiver’s duties pursuant to the Settlement Agreement. If the Receiver continues to fail to

comply with the terms of these documents, the receivership entities will only descend further

into distress, potentially threatening the viability of South University and The Arts Institutes

going forward. Compliance with Studio’s already-existing plan, as modified in the consensual

Settlement Agreement, is the only feasible way for the university systems to survive.

          WHEREFORE, Studio respectfully requests that this Court enter an order requiring the

Receiver to (i) execute the Sublease; and (ii) comply with the terms of the Reorganization

Documents and the Settlement Agreement.

                    [Remainder of page intentionally blank; signature page follows]




{8006609:2 }                                      8
     Case: 1:19-cv-00145-DAP Doc #: 230 Filed: 04/04/19 9 of 10. PageID #: 4428



April 4, 2019                      Respectfully submitted,

                                  /s/ Scott N. Opincar
                                  M. Colette Gibbons (0003095)
                                  Scott N. Opincar (0064027)
                                  Maria G. Carr (0092412)
                                  Adam C. Smith (0087720)
                                  MCDONALD HOPKINS LLC
                                  600 Superior Ave., E., Ste. 2100
                                  Cleveland, OH 44114
                                  T: (216) 348-5400
                                  F: (216) 348-5474
                                  Email: cgibbons@mcdonaldhopkins.com
                                  sopincar@mcdonaldhopkins.com
                                  mcarr@mcdonaldhopkins.com
                                  asmith@mcdonaldhopkins.com

                                  -and-

                                  Dianne F. Coffino (admitted pro hac vice)
                                  Martin E. Beeler (admitted pro hac vice)
                                  Gabriella B. Zahn-Bielski (admitted pro hac vice)
                                  COVINGTON & BURLING LLP
                                  The New York Times Building
                                  620 Eighth Avenue
                                  New York, NY 10018
                                  Telephone: (212) 841-1000
                                  Facsimile: (212) 841-1010
                                  Email: dcoffino@cov.com
                                  mbeeler@cov.com
                                  gzahnbielski@cov.com

                                  Co-Counsel for Studio Enterprise Manager, LLC




{8006609:2 }                              9
    Case: 1:19-cv-00145-DAP Doc #: 230 Filed: 04/04/19 10 of 10. PageID #: 4429



                                  CERTIFICATE OF SERVICE

          I hereby certify that on April 4, 2019, a copy of the foregoing Studio Enterprise Manager,

LLC’s Motion for an Order Requiring The Receiver to (I) Execute Sublease for the Pittsburgh

Data Center; and (II) Comply With the Terms of the Reorganization Documents and the

Settlement Agreement was filed electronically. Notice of this filing will be sent to all parties by

the Court’s electronic filing system. Parties may access this filing through the Court’s system.


                                                 /s/ M. Colette Gibbons
                                                 M. Colette Gibbons (0003095)




{8006609:2 }                                     10
